COBB, Judge.
The trial court ordered Harrison’s counsel to personally pay an expert witness fee. The state concedes that there is no authority allowing a trial court to order defense counsel to personally pay costs in a criminal case, other than as a sanction, and we can find no contractual or statutory basis for such an order. See Israel v. Lee, 470 So.2d 861 (Fla. 2d DCA 1985) (an attorney cannot be held personally liable for costs of opposing party in the absence of authorization by a contract or by a statute). Since the order here was not imposed as a sanction, it is quashed, and this case is remanded.
QUASHED and REMANDED.
ORFINGER J., and UPCHURCH, FRANK D., Jr., J., Retired, concur.